





CITATION:
R. v. Amini, 2011
          ONCA 403



DATE: 20110525



DOCKET: C53255



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Moldaver and Simmons JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Ali Amini



Appellant



Anita Szigeti, amicus curiae for the appellant

Ali Amini, in person



Susan Magotiaux, for the respondent



Heard and endorsed:  May 20, 2011



On appeal from the Disposition of the Ontario Review Board
          dated October 14, 2010, with reasons dated December 10, 2010.



APPEAL BOOK ENDORSEMENT



[1]

Without commenting on the final sentence of the Boards reasons where
    the Board, in rejecting a conditional discharge, took into account the fact
    that the appellant is presently treatment consent incapable, the remainder of
    the Boards decision discloses no error. Read as a whole, the Boards decision
    in our view, is reasonable and amply supported by the evidence. We see no basis
    for interfering. Accordingly, the appeal is dismissed.


